Appeal from so much of an order and decree of the Surrogate’s Court of Schoharie County as confirmed a contract between decedent and his son, and declared certain provisions of decedent’s will invalid. By a written instrument decedent agreed to devise his real estate, consisting of a farm, to his son in consideration of the latter’s performance of the terms of the lease. By his will, executed later, decedent devised merely a life estate to his son, and made certain legacies a charge upon his real estate. The Surrogate held these provisions to be invalid and provided by decree that the agreement to devise be confirmed and enforced. Order and decree affirmed, without costs. All concur. [188 Misc. 174.]